DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 28-30, 32, 35-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2005/0032479 A1) hereinafter Miller.

Regarding claims 21, 28, and 35 – Miller discloses identifying, by a network access point comprising a processing system including a processor, a plurality of channels within a spectrum block, refer to Figures 10, 12, and paragraphs [0012], [0073], [0075], and claim 15.
classifying, by the processing system, each of the plurality of channels into a classification based on one or more of a frequency range of each channel, an estimated capacity based on a signal-to-noise ratio (SNR) for each channel, and a device requirement, refer to  paragraphs [0010], [0011], [0033] to [0036], [0041], [0043], [0058], [0073], [0075], [0078].
verifying, by the processing system, the classification of each of the plurality of channels at predetermined time intervals, refer to Figures 20, 21, and paragraphs [0063], [0064], [0073], [102], [0103], and claims 24, 50.
Regarding claims 22, 29, and 36 - Miller discloses determining, by the processing system, to allocate at least one channel of the plurality of channels to a device based at least on the classification of the at least one channel, refer to Figures 10, 12, and paragraphs [0010], [0058], [0071], [0073], [0075], [0097], [0114].
Regarding claims 23, 30, and 37 – Miller discloses identifying, by the processing system, a change in quality of at least one channel of the plurality of channels; and verifying, by the processing system, the classification of the at least one channel in response to identifying the change, refer to Figures 14 to 16, and paragraphs [0033], [0075], [0084] to [0098], [0108], [0112] to [0114], and claim 9.
Regarding claims 25, 32, and 39 – Miller discloses the device requirement further comprise one of a minimum bandwidth requirement, a maximum bandwidth requirement, a latency requirement, and a frequency band capability, refer to Figures 13, 16, and paragraphs [0009], [0011], [0031], [0034], [0036], [0038], [0043], [0048] to [0057], [0077], [0088] to [0096], [0110], and claim 9.

Allowable Subject Matter

Claims 24, 26, 27, 31, 33, 34, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 7,171,161 B2) discloses system and method for classifying signals using timing templates, power templates, and other techniques.
Breed (US 2005/0046584 A1) discloses asset system control arrangement and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465